Title: Proposal for a National Coffee House, 22 August 1803
From: Willson, Richard
To: Jefferson, Thomas


            
            The Subscriber observing with surprise the want of a House of entertainment on Capitol Hill, for the reception and deliberation of the friends of administration, at a period when the only House is supported by the Minority with energy and Spirit, he proposes opening the National Coffee House & Hotel on Capitol Hill, to be in readiness on the day Congress Shall convene, and being inadequate to meet the expence necessary to be incurred, he is under the necessity of soliciting a small loan from the friends of Government to enable him to effect his purpose with energy and promptitude, and to conduct his business in that style, regularity and elegance hitherto unknown in the City. And he promises and obliges himself to repay the several sums loaned him with Interest, in twelve months from the date here of.
            
              
                Richard Willson
              
              Washington Augt. 22. 1803
            
            
              We whose names are here to annexed to agree to lend to Richard Willson the sums opposite our respective names to enable him to Open a National Coffee House & Hotel in the City of Washington, for the purposes beforementioned.
            
          